EX-10.59.05 (Space above reserved for Recorder of Deeds certification) Title of Document: Multifamily Mortgage, Assignment of Rents and Security Agreement and Fixture Filing (Multistate) Date of Document: April 30, 2008 Grantor(s): Emerikeyt Liberal Springs LLC, a Delaware limited liability company Grantee(s): KeyCorp Real Estate Capital Markets, Inc., an Ohio corporation Grantee(s) Mailing Address: 127 Public Square, Cleveland, Ohio Legal Description: Reference Book and Page(s): The maximum principal amount of the indebtedness secured by this Multistate Mortgage, exclusive of protective advances, is $25,371,000.00. Return to: Roger Dains Chicago Title Insurance Company 106 W. 11th Street, #1800 Kansas City, MO 64015 CTIC File no.:20082318 MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT AND FIXTURE FILING (MULTISTATE) (KANSAS) Prepared by, and after recording return to: James J.
